Bailey, P. J. In this case the plaintiff in error brings here for review, an order of the court below vacating a judgment previously entered in said court "by confession under a warrant of attorney. The bill of exceptions recites, that on the hearing of the motion to vacate said judgment, certain affidavits therein set forth were introduced by the defendants in error, hut there is no statement or certificate that the bill of exceptions contains all the evidence introduced upon said hearing. In the absence of such certificate, it will be presumed that sufficient evidence was heard by the court to support and warrant its decision. The only questions raised by the plaintiff in error relate to the sufficiency of the evidence, hut as the record stands, none of said questions can be considered. It follows that the judgment must be affirmed. Judgment affirmed.